Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 1 of 23




                     EXHIBIT 3
Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 2 of 23




            UNITED ST ATES DEPARTMENT OF COMMERCE
                United States Patent and Trademark Office

                                       May 11, 2021

THIS IS TO CERTIFY THAT ANNEXED HERETO IS A TRUE COPY FROM
THE RECORDS OF THIS OFFICE OF:




U.S. PATENT: 9,450,884
ISSUE DATE: September 20, 2016




                  By Authority of the
                  Under Secretary of Commerce for Jntellectual Property
                  and Director of the Uni ted States Patent and Trademark Office



                                       ;£.A-z____
                                            · -
                                      JOHN A BURSON
                                      Certifying Officer




                                                           WSOU-ARISTA0000554
         Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 3 of 23


                                                                                      IIUll 11111111111111 Ulll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                                  US009450884B2


( 12)   United States Patent                                                                   (10)   Patent No.:     US 9,450,884 B2
        Hwang et al.                                                                           (45)   Date of Patent:     Sep.20,2016

(54)    SOFTWARE DEFINED NETWORKING                                                       (56)                      References Cited
        BASED CONGESTION CONTROL
                                                                                                             U.S. PATENT DOCUMENTS
(71)    Applicants: J ae Hyun Hwang, Anyang (KR);                                                6,714,555 Bl •       3/2004 Excell ..................... H04L 49/30
                    Thierry Klein, Fanwood, NJ (US)                                                                                                       370/395.43
                                                                                                 8,949,444 Bl•        2/2015 Ma ........................ H04L 65/ 105
                                                                                                                                                             709/228
(72)    Inventors: Jae Hyun Hwang, Anyang (KR);                                             201 2/0 195192 Al•        8/2012 Matthews ............... H04L47/30
                   Thierry Klein, Fanwood, NJ (US)                                                                                                           370/230
                                                                                                               OTHER PUBLICATIONS
(73)    Assignee: Alcatel-L ucent, Boulogne-BiJJancourt
                                                                                          Alizadeh, M . et al., "'Data Center TCP (DCTCP)", SIGCOM' 10,
                        (FR)                                                              2010, pp. 1-12. New Deihl, India.
                                                                                          Benson, T. et al, ··Network Traffic Characteristics of Data Centers in
( *)    Notice:         Subject to any disclaimer, the term of this                       the Wild", IMC' 10, 2010, Melbowne, Australia, pp. 1-14.
                        patent is extended or adjusted under 35                           Hwang, J . et al. "IA-TCP: A Rate Based lncast-Avoidance Algo-
                                                                                          rithm for TCP in Data Center Networks", IEEE ICC 20 12-
                        U.S.C. 154(b) by 154 days.                                        Conununication QOS, Reliability and Modeling Symposium, 2012,
                                                                                          pp. 1292-1296.
(21)    Appl. No.: 14/3 02,052                                                            Wilson, C. et al. "Better Never Than Late: Meeting Deadlines in
                                                                                          Datacenter Networks", SIGCOMM' 11, 2011. pp. 50-61, Toronto,
                                                                                          Onta.rio, Canada.
(22)    Filed:          Jun. 11, 2014
                                                                                          • cited by examiner
(65)                        Prior Publication D ata                                       Primary Examiner - Sai-Ming Chan
        US 2015/0365325 Al                   Dec. 17, 2015                                (74) Attorney, Agent, or Firm - Harness, Dickey & Pierce,
                                                                                          P.L.C.
(51)                                                                                      (57)                   ABSTRACT
        Int. Cl.
        H04L 1100                       (2006.01 )                                        Methods and systems of adjusting bandwidth allocation by
        H04L 12/tJll                    (2013.0J)                                         a network element in a communications network includes
        H04L 121801                     (2013.01)                                         monitoring a data flow traversing a target port, determining
                                                                                          a bandwidth allocation for the target port, determining a
(52)    U.S.CI.                                                                           fair-share bandwidth allocation for the target port, and
        CPC ............... H04L 47170 (2013.01 ); H04L 47112                             adjusting the bandwidth allocation for the target port based
                                                                         (2013.0 1)       on the fair-share bandwidth allocation. The bandwidth allo-
(58)    F ield of C lassification Search                                                  cation for the target port is a bandwidth that is currently
        CPC ... H04L 12/801 ; H04L 12/911; H04L 47/12;                                    allocated for the data flow. The fair-share bandwidth allo-
                                                                    H04L 47/70            cation is a proportional allocatio n of a total bandwidth of the
        USPC ............ ...... ........................................ 370/230         network element.
        See application file for complete search history.                                                   20 Claims, 7 Drawing Sheets


                                                                                                                           r,oo
                               Core



                                                                                                                         11 0-2
                          Aggregation



                           Edge              i
                        Top-of-Rack          !
                          (ToR)
                                             1

                                            .                  .
                                             .... -· •• __ _ _ J




                                  Copy provided by USPTO from the PIRS Image Database on 04-28-2021


                                                                                                                                     WSOU-ARISTA0000555
   Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 4 of 23




U.S. Patent                Sep.20, 2016                  Sheet 1 of 7                  US 9,450,884 B2




   0
   0
   ......
                                  NI
                                  0
                                  ......
                                  ......




                                                                                           z
                                                                                           ......
                                                                                           0
                                                                                           N
                                                                                           ......



                                                                                           N




                                                                                       I
                                                                                       I
                                                                                       I
                                                                                       I
                                                     I                                 I
                                                     ~-- ----- - ----------- --- -- --J
                                       C:
                                       0                    .:::s:.
                                    :.:;                         u
                                       cu                        cu
            ~                          C)                  Q)   ~ ~
             0
            (.)
                                       ~                   O'>...,!..
                                                          "O O
                                                                        0
                                                                        1-
                                       C)
                                       C)                 w 6..--
                                      <(                         0
                                                                I-




                  Copy provided by USPTO from the PIRS Image Database on 04-28-202 I


                                                                                       WSOU-ARISTA0000556
   Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 5 of 23




U.S. Patent                  Sep.20, 2016                        Sheet 2 of 7              US 9,450,884 B2




                                                                                         r100



                                                            SDN
                                                          Controller
                       205-1
           210-11                                                               210-21

                                                        /
                                                          .
                                                    /
                                                /
                                          .......
     /
  215-11




                                                                                                (
           225-1                                                                                225-2




                                                              Data Center
                                                               Network

                                                                                Fig.2




                    Copy provided by USPTO from the PIRS Image Database on 04-28-202 !

                                                                                            WSOU-ARISTA0000557
   Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 6 of 23




U.S. Patent             Sep.20,2016                      Sheet 3 of 7               US 9,450,884 B2




                                                                        ,230




                                           NETWORK
                      33o"--'             INTERFACE

                                                 '


                                                                  -   TRANSMITTER       -._./;,
                                                                                              340

               PROCESSOR
    31   a"'
                                                     ~                  RECEIVER        _ / ;350



                                                     ~      320


                                            MEMORY


     36 0 N
          /                          OPERATING SYSTEM
                                                                                    I   -....../;
                                                                                                  355

     5 00 N                                                                         I
          /
                               WEIGHT COUNTING ROUTINE


     6 00 N
          /
                         CONGESTION MANAGEMENT ROUTINE


     7 00 N                                                                         I
          /                    TIMEOUT HANDLING ROUTINE




                                         Fig.3




               Copy provided by USPTO from the PfRS Image Database on 04-28-202 1


                                                                                     WSOU-ARISTA0000558
                                                      Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 7 of 23




                                                                                                                                                     d•
                                                                                                                                                    '(JJ
                                                                                                                                                     •
                                                                                                                                                    ~
                                                                                                                                                    ~
                                                                                                                                                    .....
                                                                                                                                                    (D
                                               205-1         210-1                                                               205-2
                                                                                                                                                   =
                                                                                                                                 \
                      (')                                                                                                                           f"'I,,.
                      0
                      ~
                      'Cl
                      a<                                         .15-12
                       a:
                      g_                              VM                                                                VM1            VM2         00
                      ~                                                                                                                            ~
                      ?Ji              vNIC           vNJC                                                             vNIC1           vNIC2        N

                      ~
                                                                                                                                                   ..
                                                                                                                                                   0
                                                                                                                                                    N
                     ~      215-       Virtual Switch                                                       220-2       Virtual Switch              0
                     3                                                                                                                              """'
                                                                                                                                                    O'\
                     g.
                     (>
                     "O
                            220-   1          pN.,c          11 I e oooo       oo•oo               000~ 11                      pNIC           I
                     ;a
                     (/)

                     9                                                                                                                             00
                     d'6
                     (>
                                               225-1                                      ---~5-12                              225-2              =-
                                                                                                                                                   ~
                     0.
                     &i
                                                           115-~--                                                                                 ....
                                                                                                                                                   ~


                                                                                                                                                   ~

                      i                          awnd:
                                                                                                                                                   0
                      0
                      C
                                                              ----------------------------
                                                                                   1~1     ---------------+                                        """
                                                                                                                                                   ....J
                      0
                       ~                         5,000
                      N
                      00
                      N                       ACK header                    • Edge Switch-BOP: lGbps x 200us = 25,000 (bytes)
                      s
                                                                                                                                                              \
                                                                            • Aggregation Switch -BOP: 10Gbps x 200us = 250,000 (bytes)

                                                                                                                                                   d
WSOU-ARISTA0000559




                                                                                                                                                   00

                                                                            Fig.4                                                                  \0
                                                                                                                                                   ~
                                                                                                                                                   Ul
                                                                                                                                                   ~
                                                                                                                                                   QO
                                                                                                                                                   00
                                                                                                                                                   ~
                                                                                                                                                   t:d
                                                                                                                                                   N
   Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 8 of 23




U.S. Patent            Sep.20,2016                 Sheet 5 of 7                    US 9,450,884 B2




                                                                          rsoo
             Receive data packet in
           virtual switch from the h:h              ssos
                       pNIC



                                                            Remove local flow table
                                                                    entry                   S515




                                                             Create local flow table
                                                                      entry                 S525




                                                                Increase W; by w k          S535




             Refresh the timer and
             detect timeout event                               Decrease W1by wk
                   (to S705)
                                                    540                                   / ssss

              Perform Congestion
                 Management                         S545
                   (to S605)


            Forward data packet to
                   receiving VM                     S550




                                          Fig.5



              Copy provided by USPTO from the PIRS Image Database on 04-28-202 I


                                                                                     WSOU-ARISTA0000560
   Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 9 of 23




U.S. Patent            Sep.20, 2016               Sheet 6 of 7                       US 9,450,884 B2




                                                                      {600
                            .--------,---....._----,-- - - - ,
                                 Receive data packet in
                                  virtual switch from
                                      sending VM                             S605
                                       from S545

                                     Calculate
                              weighted_fair_shareki and                       S610
                                network_fair_shareki


                                 Adjust the current
                                bandwidth allocation
                               to the minimum value
                                    between the                               S615
                              weighted_fair _shareki and
                                network_fair_shareki

                                Forward data packet to
                                receiving VM (to 5550)                        5620




                                          Fig.6




              Copy provided by USPTO from the PIRS lmage Database on 04-28-2021

                                                                                      WSOU-ARISTA0000561
  Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 10 of 23




U.S. Patent            Sep.20,2016                 Sheet 7 of 7                    US 9,450,884 B2




                                                              {700




                              Detect timeout event
                                  (from 540)                               S705




                           Set timeout value of the
                              expired entry to 0                          S715



                                Decrease Wi by         wk




                                   Return to 505                          S725




                                      Fig.7




              Copy provided by USPTO from the PlRS I.mage Database on 04-28-2021


                                                                                    WSOU-ARISTA0000562
       Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 11 of 23




                                                     US 9,450,884 B2
                              1                                                                       2
        SOFTWARE DEFINED NETWORKING                                    on the weight value of each of the plurality of ports; and
          BASED CONGESTION CONTROL                                     determining the fair-share bandwidth allocation based on the
                                                                       weight value of the target port and the total weight value.
                      BACKGROUND                                          Example embodiments provide that the monitoring
                                                                  5    includes receiving a data packet associated with the data
    Data centers are facilities that contain computing and             flow; determining whether the received data packet is one of
 storage resources for enabling online services, such as               a flow termination packet and a flow initiation packet;
 website hosting, cloud computing, cloud storage, telecom-             increasing the total weight value by the weight of the target
munications, and the like. Currently, many online service              port if the received data packet is a flow initiation packet;
providers are aggressively building their own data centers in     10   and decreasing the total weight value by the weight of the
order to provide one or more online services. In the mean-             target port if the received data packet is a flow termination
time, many hardware manufacturers are also developing                  packet.
cost-effective and high-performance data center switches to               Example embocLiments provide that the determining the
meet the service demands of the data centers.                          bandwidth allocation for the target port includes determining
    Io adcLition, Software Defined Networking (SDN) enabled       15   a link capacity for the target port, where the link capacity is
switches have emerged as an important building block in                a highest amount of bandwidth that may be allocated to the
managing the data centers. SDN is an approach to computer              target port; determining a round trip time (RTT) associated
networking that allows network administrators to manage                with the data flow; and determining the bandwidth allocation
network services by decoupling network control functions               for the target port by multiplying the link capacity by the
from data forwarding functions. This allows network admin-        20   RTT.
istrators to define the network control functions and to define            Example embocLiments provide that the determining the
an abstraction of the underlying network infrastructure for             fair-share bandwidth allocation further includes determining
desired applications and desired network services.                      a fair-share weight value by cLividing the weight value of the
   However, most data center switches do not address net-               target port by the total weight value; and determining a
work congestion, which may result in packet losses and may        25    weighted fair-share bandwidth allocation by multiplying the
affect a quality of service (QoS) of some data flows. In data           fair-share weight value by the bandwidth allocation for the
centers, packet loss mainly occurs due to momentary data                target port.
bursts rather than high link utilization. Packet loss due to               Example embodiments provide that the monitoring
data bursts can be explained by the bursty nature of traffic in         includes defining a time out value for a timer, the timer being
data center networks. Because packet loss can be attributed       30    associated with the bandwidth allocation for the target port;
to data bursts instead of high link utilization, increasing             and determining that a timeout event has occurred with
switch capacity may not provide a solution for addressing              respect to the data flow based on expiration of the timer.
network congestion in data centers. Some switch-side solu-                 Example embodiments provide that the monitoring fur-
tions utilize Explicit Congestion Notification (ECN) func-              ther includes receiving a data packet associated with the data
tionality, but such solutions may not be scalable in terms of     35    flow; resetting the timer to be equal to the timeout value if
the number of concurrent data flows. For example, Data                  the timeout event does not occur before the data packet is
Center TCP (DCTCP), which controls a server's sending                  received; and decreasing the total weight by the weight of
rate by exploiting the ECN, can endure up to thirty five (35)           the target port if the timeout event does occur before the data
connections without suffering any packet loss. However,                packet is received.
most data centers may have a number of concurrent flows           40       Example embodiments provide that the monitoring fur-
that frequently exceeds thirty five (35) flows per server.             ther includes increasing the total weight by the weight of the
                                                                       target port when a subsequent data packet is received after
                        SUMMARY                                        the timeout event occurs.
                                                                           Example embodiments provide that the monitoring fur-
   At least one example embodiment relates to a method for 45          ther includes determining a timeout fraction based on a
acljusting bandwidth allocation by a network element io a              number of times that the total weight is increased by the
communications network.                                                weight of the target port when the subsequent data packet is
   According to an example embodiment, a method for                    received after the timeout event occurs; determining a target
adjusting bandwidth allocation by a network element in a               :fraction based on the timeout fraction; and adjusting the
communications network is provided. The network element 50             timeout value based on the target fraction.
includes a target port. The method includes monitoring a                   Example embodiments provide that the time out value is
data flow traversing the target port. The method includes              based on a desired minimum timeout value and a desired
determining a bandwidth allocation for the target port. The            maximum timeout value, and the desired minimum timeout
bandwidth allocation for the target port is a bandwidth that           value is larger than a RTI associated with the data flow.
is currently allocated for the data flow. The method includes 55           At least one example embocLiment relates to a method of
determining a fair-share bandwidth aJlocation for the target           adjusting bandwidth allocation by a network controller in a
port. Toe fair-share bandwidth allocation is a proportional            communications network.
aJlocation of a total bandwidth of the network element. The                According to an example embodiment, a .c:iethod of
method includes adjusting the bandwidth allocation for the             adjusting bandwidth allocation by a network controller in a
target port based on the fair-share bandwidth allocation.       6u     communications network, where the network controller is
   Example embodiments provide that the network element                configured to control a network element, and the network
includes a plurality of ports, the pluz:a!ity of ports includes        element includes a target port. The method includes receiv-
the target port, and each of the plura!1ty of ports is assigned        ing data flow information from the network element. The
a corresponding bandwidth allocabon. Example embodi-                   data flow information includes information about data flows
ments provide that the determining the fair-share bandwidth 65         traversing of the target port. The method includes determin-
allocation includes determining a weight value for each of             ing a bandwidth all?cation of the target port based on the
the plurality of ports; deten:nining a total weight value based        data flow information. The bandwidth allocation of the



                          Copy provided by USPTO from the PCRS lmage Database on 04-'.!8-2021


                                                                                                           WSOU-ARISTA0000563
       Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 12 of 23




                                                      US 9,450,884 B2
                               3                                                                        4
 target port is a bandwidth that is currently alJocated for each             According to an example embodiment, an edge switch for
 of the data flows traversing the target port. The method                 adjusting bandwidth allocation in a communications net-
 includes determining an over-subscription ratio. Toe over-               work is provided. Toe edge switch includes a target port. The
 subscription ratio is a ratio of the bandwidth allocation of the         edge switch configured to monitor a data flow traversing the
 target port to a number of data flows traversing the target        5     target port. The edge switch configured to determine a
 port. The method includes transmitting the over-subscription             bandwidth allocation for the target port, the bandwidth
 ratio to the network element based on the over-subscription              allocation for the target port being a bandwidth that is
ratio and a threshold value. The method includes determin-                currently allocated for the data flow. The edge switch
 ing a fair-share bandwidth allocation for the target port                coo.figured to determine a fair-share bandwidth allocation
                                                                    10
based oo the over-subscription ratio and the threshold value.             for the target port, the fair-share bandwidth allocation being
The fair-share bandwidth allocation is a proportional allo-              a proportional allocation of a total bandwidth of the network
cation of a total bandwidth of the network element. The                  element. The edge switch coo.figured to adjust the bandwidth
 method includes adjusting the bandwidth allocation for the              allocation for the target port based on the fair-share band-
target port based on the fair-share bandwidth allocation.           15   width allocation.
    Example embodiments provide that the network element                     Example embodiments provide that the edge switch
 includes a plurality of ports, the plurality of ports includes           includes a plurality of ports, the plurality of ports including
the target port, and each of the plurality of ports is assigned          the target port, and each of the plurality of ports is assigned
a corresponding bandwidth allocation. Example embodi-                    a corresponding bandwidth allocation, and in the determin-
ments provide that the determining the fair-share bandwidth         20   ing the fair-share bandwidth allocation. Example embodi-
allocation for tlie target port includes determining the band-           ments provide that the edge switch is configured to deter-
width alJocation for each of the plurality of ports; deterrnio-          mine a weight value for each of the plurality of ports. The
ing a weight value for each of the plurality of ports;                   edge switch is coo.figured to deterrnioe a total weight value
determining a total weight value based on the weight value               based on the weight value of each of the plurality of ports.
for each of the plurality of ports; and determining tl)e            25   The edge switch is coo.figured to determine the fair-share
fair-share bandwidth allocation for the target port based on             bandwidth allocation based on the weight value for the target
the weight value of the target port and the total weight value.          port and the total weight value.
    Example embodiments provide that the determining the                     Example embodiments provide that, in the determining
bandwidth allocation for each of the plurality of ports                  the bandwidth allocation for the target port, the edge switch
includes determining a link capacity for the target port,           30   is configured to determine a link capacity for the target port,
where the link capacity is a highest amount of bandwidth                 the link capacity being a highest amount of bandwidth that
that is able to be allocated to of the target port; determining          is able to be allocated to the target port; deterrnioe a RTI
a RTI for one of the data flows traversing the target port; and          associated with the data flow; determine the bandwidth
determining the bandwidth allocation for the target port by              alJocation for the target port by multiplying the link capacity
multiplying the link capacity by the RTI.                           35   by the RTI; determine a fair-share weight value by dividing
    Example embodiments provide that the determining the                 the weight value for the target port by the total weight value;
fair-share bandwidth allocation for the target port includes             and determine a weighted fair-share bandwidth allocation by
determining a fair-share weight value by dividing the weight             multipiying the fair-share weight value by the bandwidth
value of the target port by the total weight value; and                  allocation for the target port.
determining a network fair-share bandwidth allocation by            40      At least one example embodiment relates to a Software
multiplying the fair-share weight value by the bandwidth                 Defined Networking (SDN) controller for adjusting band-
allocation of the target port.                                           width allocation in a communications network, where the
    Example embodiments provide that the network element                 SDN controller is configured to control a core/aggregation
is associated with a secondary network element. The sec-                 switch.
ondary network element includes a secondary set of ports,           45      According to an example embodiment, a SDN controller
and the secondary network element determines a weighted                  for adjusting bandwidth allocation in a communications
fair-share bandwidth allocation for each of the secondary set            network is provided. The SDN controller is configured to
of ports.                                                                control a core/aggregation switch, and the core/aggregation
    Example embodiments provide that the adjusting the                   switch includes a target port. The SDN controner is config-
bandwidth allocation for the target port includes determining       50   ured to receive data flow information from the network
a data flow traversing the target port and a secondary target            element. The data flow information includes information
port, where the secondary target port is one of secondary set            about data flows traversing of the target port. The SDN
of ports; determining the weighted fair-share bandwidth                  controller is co.afigured to determine a bandwidth allocation
allocation for the target port and the secondary target port;            of the target port based on the data flow information. The
determining tbe network fair-share bandwidth allocation for         55   bandwidth allocation of the target port is a bandwidth that is
the data flow traversing the target port and the secondary               currently allocated for each of the data flows traversing the
target port; adjusting the bandwidth allocation for the target           target port. The SDN controller is configured to determine an
port based oo the weighted fair-share bandwidth al location              over-subscription ratio. The over-subscription ratio is a ratio
when the weighted fair-share bandwidth allocation is Jess                of the bandwidth allocation of the target port to a number of
than the network fair-share bandwidth allocation; and               60   data flows traversing the target port. The SDN controller is
adjusting the bandwidth allocation for the target port based             configured to transmit the over-subscription ratio to the
on the network fair-share bandwidth allocation when the                  aggregation switch based on the over-subscription ratio and
network fair-share bandwidth allocation is less than the                 a threshold value. The SDN controller is configured to
weighted fair-share bandwidth allocation.                                determine a fair-share bandwidth allocation for the target
   At least one example embodiment relates to an edge               65   port based on the over-subscription ratio and the threshold
switch for adjusting bandwidth allocation in a communica-                value. The fair-share bandwidth allocation is a proportional
tions network.                                                           allocation of a total bandwidth of the network element. Toe



                           Copy provided by USPTO from the PIRS Image Database on 04-28-2021

                                                                                                              WSOU-ARISTA0000564
       Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 13 of 23




                                                     US 9,450,884 B2
                              5                                                                   6
SDN controller is configured to adjust the bandwidth allo-          herein, the singular forms "a," "an," and "the," are intended
cation for the target port based on the fair-share bandwidth        to include the plural forms as well, unless the context clearly
allocation.                                                         indicates otheiwise. It will be further understood that the
                                                                    terms "comprises," "comprising," "includes," and/or
         BRIEF SUMMARY O F THE DRAWINGS                           5 "including," when used herein, specify the presence of
                                                                    stated features, integers, steps, operations, elements, and/or
   Toe present invention will become more fully understood          components, but do not preclude the presence or addition of
from the detailed description given herein below and the            one or more other features, integers, steps, operations,
accompanying drawings, whe.r ein like elements are repre-           elements, components, and/or groups thereof.
sented by like reference numerals, which are gjveo by way 10           It should also be noted that in some alternative imple-
of illustration only and thus are not limiting of the present       mentations, the functions/acts noted may occur out of the
invention and wherein:                                              order noted in the figures . For example, two figures shown
   FIG. 1 illustrates an example of a data center communi-          in succession may in fuct be executed substantially concur-
cations network, according to an example embodim.e nt; and          rently or may sometimes be executed in the reverse order,
   FIG. 2 illustrates the components of network devices 15 depending upon the functionality/acts involved.
being employed by a communications network according to                Specific details are provided in the following description
an example embodiment;                                              ro provide a thorough understanding of example embodi-
   FIG. 3 illustrates the components of a network controller        ments. However, it will be understood by one of ordinary
being employed by a data center communications network              skill in the art that example embodiments may be practiced
according to an example emboiliment;                             20 without these specific details. For example, systems may be
   FIG. 4 illustrates an operation diagram for operating            shown in block diagrams in order not to obscure the example
SDN-based congestion management, according to an                    embodiments in unnecessary detail. In other instances, well-
example embodiment;                                                 known processes, structures and techniques may be shown
   FIG. 5 shows a weight cow:.ting routine, according to an         without unnecessary detail in order to avoid obscuring
example embodiment;                                              2s example embodiments.
   FIG. 6 shows a congestion management routine, accord-               Also, it is noted that example embodiments may be
ing to an example embodiment; and                                   described as a process depicted as a flowchart, a flow
   FIG. 7 shows a timeout handling routine, according to an         iliagram, a data flow iliagram, a structure diagram, or a block
example embodiment.                                                 diagram. Although a flowchart may describe the operations
                                                                 ~o as a sequential process, many of the operations may be
             DETAILED DESCRIPTION OF THE                            performed in parallel, concurrently or simultaneously. lo
                       EMBODIMENTS                                  addition, the order of the operations may be re-arranged. A
                                                                    process may be terminated when its operations are com-
   Various example embodiments will now be described                pleted, but may also have additional steps not included in the
more fully with reference to the accompanying drawings in 3S figure. A process may correspond to a method, a function, a
which some example embodiments of the invention are                 procedure, a subroutine, a subprogram, etc. When a process
shown.                                                              corresponds to a function, its termination may correspond to
   Derailed illustrative embodiments are disclosed herein.          a return of the function to the calling function or the main
However, specific structural and functional details disclosed       function.
herein are merely representative for purposes of describing 40         Moreover, as disclosed herein, the term "memory" may
example embodiments of the present invention. This inven-           represent one or more devices for storing data, incluiling
tion may, however, may be embodied in many alternate                random access memory (RAM), magnetic RAM, core
forms and should not be construed as limited to only the            memory, and/or other machine readable mediums for storing
embodiments set forth herein.                                       information. The term "storage meilium" may represent one
   It will be understood that, although the terms first, second, 45 or more devices for storing data, including read only
etc. may be used herein to describe various elements, these         memory (ROM), random access memory (RAM), magnetic
elements should not be limited by these terms. These terms          RAM, core memory, magnetic disk storage mediums, opti-
are only used to distinguish one element from another. For          cal storage mediums, flash memory devices and/or other
example, a first element could be termed a second element,          machine readable mediums for storing information. Toe
and, similarly, a second element could be termed a first so term "computer-readable medium" may include, but is not
element, without departing from the scope of example                limited to , portable or fixed storage devices, optical storage
embodiments of the present invention. As used herein, the           devices, wireless channels, and various other mediums
term "and/or," includes any and all combinations of one or          capable of storing, containing or carrying instruction(s)
more of the associated listed items.                                and/or data.
   It wil l be understood that when an element is referred to ss       Furthermore, example embodiments may be implemented
as being "connected," or "coupled," to another element, it          by hardware, software, firmware, m.iddleware, microcode,
can be directly connected or coupled to the other element or        hardware description languages, or any combination thereof.
intervening elements may be present. In contrast, when an           When implemented in software, firmware, m.iddleware or
element is referred to as be.i ng "directly connected," or          microcode, the program code or code segments to perform
"directly coupled," to another element, there are oo inter- 60 the necessary tasks may be stored in a machine or computer
vening elements present. Other words used to describe the           readable medium such as a storage medium. A processor(s)
relationship between elements should be interpreted in a like       may perform the necessary tasks.
fashion (e.g., "between," versus "directly between," "adja-            A code segment may represent a procedure, a function, a
cent," versus "directly adjacent," etc.).                           subprogram, a program, a routine, a subroutine, a module, a
   Toe terminology used herein is for ~e PWJ>?Se of describ- 6S software package, a class, or any combination of instruc-
ing particular embodiments only and 1s not mtended to be            tions, data structures, or program statements. A code seg-
limiting of example embodiments of the invention. As used           ment may be coupled to another code segment or a hardware



                          Copy provided by USPTO from the PIRS Image Database on ~4-28-2021


                                                                                                        WSOU-ARISTA0000565
       Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 14 of 23




                                                   US 9,450,884 B2
                             7                                                                     8
circuit by passing and/or receiving information, data, ru:gu-        operating within a computer network (e.g., an enterprise
menis, parameters, or memory contents. Information, ru:gu-           private network, virtual private network, local area network
mentS, parameters, data, etc. may be passed, foIWarded, or           (LAN), or other like computer network). The switches may
transmitted via any suitable means inclucling memory shar-           also link network segments or other network devices within
ing, message passing, token passing, network transmission,      s    a computer network. Additionally, in some embodiments,
etc.                                                                 the switches may be configured as virtual local area net-
   As used herein, the term "user agent" may be considered           works (VLAN). In such embodiments, one or more of the
synonymous to, and may hereafter be occasionally referred            switches may be partitioned to create multiple distinct
to, as a client, mobile, mobile unit, mobile station, mobile         broadcast domains, which are logically isolated from one
user, user equipment (UE), subscriber, user, remote station,    10   another while remaining on the same physical switch.
access agent, user agent, receiver, etc., and may describe a             The switches may be configured to process and route data
remote user of network resources in a communications                 (or data packets) at tbe data link layer (layer 2) of the OSI
network. Furthermore, the term "user agent'' may include             model, and/or process data (or data packets) at the network
any type of wireless/wired device such as consumer elec-             layer (layer 3) (i.e., the switches may be considered "muJ-
tronics devices, smart phones, tablet personal computers,       15   tilayer switches"). The switches may employ multiple con-
personal digital assistants (PDAs), desktop computers, and           nection interfaces in order to allow different user agents
laptop computers, for example.                                       and/or user devices to connect to a communications net-
   As used herein, the term "network device", may be                 work, ioclucling Ethernet, Fibre Channel, ATM, ITU-T,
considered synonymous to and/or referred to as a networked           G ..ho, 802.11 , and/or other like connection interfaces.
computer, networking hardware, network equipment, router,       20   According to various embodiments, where the switches
switch, hub, bridge, gateway, or other like device. The term         utilize L2/L3 connections to connect two or more devices at
"network device" may describe a physical computing device            the datalink layer (L2) and/or the network layer (L3 ) of the
of a wired or wireless communication network and config-             OSI model, the L2/L3 connections may operate as an
ured to host a virtual machine. Furthermore, che term                enterprise private network, virtual private network, local
"network device" may describe equipment that provides           25   area network (LAN), or other like computer network.
radio baseband functions for data and/or voice connectivity             An L2 connection may employ a protocol for provicling
between a network and one or more users.                             the functional and procedural means to transfer data between
   Exemplary embodiments are discussed herein as being               network entities. Such protocols may include Ethernet,
implemented in a suitable computing environment.                     Point-to-Point Protocol (PPP), High Level Data Link Con-
Although not required, exemplary embodiments will be            30   trol (HDLC), or other like protocols already known in the
described in the general context of computer-executable              art. Ao L3 connection may employ a protocol for providing
instructions, such as program modules or functional pro-             the functional and procedural means of transferring variable
cesses, being executed by one or more computer processors            length data sequences from a source to a destination host via
or CPUs. Generally, program modules or functional pro-               one or more networks while maintaining quality of service
cesses include routines, programs, objects, components, data    35   (QoS) functions. Such protocols may include Internet Pro-
structures, etc. chat performs particular tasks or implement         tocol version 4 (1Pv4), Internet Protocol version 6 (1Pv6), or
particular data types. The program modules and functiooa.l           other like protocols already known in the art.
processes discussed herein may be implemented using exist-              Accorcling to various embodiments, the switches may
ing hardware in existing communication networks. For                 utilize a WLAN connection to link two or more devices
example, program modules and functional processes dis-          40   using a wireless distribution method, such as spread-spec-
cussed herein may be implemented using existing hardware             trum, orlhogonal frequency-division multiplexing (OFDM),
at existing network elements or control nodes (e.g., an edge         or other like wireless distribution method. The \VLAN
switch, aggregation switch, or core switch as shown in FIG.          connection may be configured to provide a connection to the
1). Such existing hardware may include one or more cligitaJ          Internet for various network elements (e.g., one or more user
signal processors (DSPs), application-specific-integrated-      45   agents via edge switches 115, aggregation switches 110, and
circuits, field programmable gate arrays (FPGAs) computers           core switch 105). Io various embodiments, the WLAN
or the like.                                                         connection may be a Wide Area Nerwork (WAN) or other
   Example embodiments provide methods and systems for               like network that covers a broad area, such as a personal area
Software Defined Networking (SDN)-based congestion                   network (PAN), local area nerwork (LAN), campus area
management. The example embodiments operate on a soft-          50   network (CAN), metropolitan area network (MAN), and the
ware-based virtual switch in a hypervisor, virtual machine           like.
monitor (VMM), or other like network controller. Example                The switches may include one or more processors, a
embodiments allow for multiple concurrent flows per physi-           network interface including one or more transmitters/receiv-
cal server, while reducing packet losses as well as requiring        ers connected to one or more antennas, a computer readable
few specific switch capacity upgrades. The example              55   meclium, and (optionally) a display device. The one or more
embodiments also support quality of service (QoS)-aware-             transmitters/receivers may be configured to transmit/receive
ness such that premium and/or high-priority data flows               data signals to/from one or more user agents.
receive more bandwidth than non-premium and/or lower-                   Server stacks 120 may include one or more servers (i.e.,
priority data flows.                                                 a physjcal computer hardware system) that is configured to
   FIG. 1 illustrates an example of a data center communi-      60   provide services for users connected to a network. The one
cations network, accorcling to an example embodiment.                or more servers of the server stacks 120 may employ
Communications network: 100 includes core switch 105                 connection-oriented protocols such as Session Initiation
aggregation switches 110, edge switches 115, and serve;              Protocol (SIP), HTTP, and TCP/IP, and includes servers chat
stacks 120.                                                          use connectionless protocols such as User Datagram Proto-
   Edge switches 115, aggregation switches UO, and core         65   col (UDP) and Internet Packet Exchange (IPX). The one or
switch 105 ("the switches") may be configured to provide             more servers of the server stacks 120 may be configured to
communication services to user agents and/or user devices            establish, manage, and terminate communications sessions



                         Copy provided by USPTO from the PlRS Image Database on 04-28-202 !


                                                                                                         WSOU-ARISTA0000566
        Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 15 of 23




                                                      US 9,450,884 B2
                               9                                                                     10
between user agents, user devices, virtual machines, and/or              or more operating systems, hypervisors, VMMs, and/or
other like computing entities. To this end, the one or more              other like applications. The vNlCs 215 connects the VMs
servers of the server stacks 120 may be configured to                    210 to a computer network (e.g., communications network
receive/send communication requests from/to computing                    100) via a virtualized wired or virtualized wireless connec-
entities, as well as correlate the unique IDs of the computing       ~   tion.
entities with an IP address of the computing entities, and                  The VSs 220 may be any software implementation and/or
once a communication session is setup, allowing two com-                 emulation of a computing device that al]ows ooe or more
puting entities to transfer data using a direct communica-               VMs (e.g., VMs 210) to communicate with each other by
tions session.                                                           monitoring anc:! forwarding one or more data packets from
   FIG. 2 i!Justrates the components of network devices 205         10
                                                                         one virtual machine to another. In various embodiments, the
being employed by the communications network 100,
                                                                         VSs 220 allow the VMs 210 to communicate with one
according to an example embodiment. In various embodi-
                                                                         another using the same or similar communications protocols
ments, the network devices 205 may be a server, such as one
or more servers of the server stacks 120, or other like                  that would be used over one or more physical switches,
computing entities. In various embodiments, the SDN con-            1s   without the need for additional networking hardware. The
troller 230 may be a network controller that is capable of               VSs 220 may enable communication between one or more
obtaining data packets associated with one or more data                  virtual machines residing on the same physical device (e.g.,
flows, controlling one or more characteristics of data flows             between VM 210-12 and VM 210-11) and/or between one or
(e.g., alter the data flow's path, adjusting the bandwidth               more virtual machines residing on different physical devices
allocated data flows, and the like), collecting statistics and/or   20   (e.g., between VM 210-12 and VM 210-21).
other like information about data flows, and the like. In most              Toe pNICS 225 are physical computer hardware compo-
embodiments, the SON controller 230 resides on any one of                nents that connect the network devices 205 to a computer
the switches (e.g., edge switches ll5, aggregation switches              network via a wired or wireless connection. In embodiments
110, and/or core switch 105). However, in alternate embodi-              utilizing a wireless connection, the pNlCs 225 may operate
ments, the SON controller 230 may reside on separate                25   in conjunction with a wireless transmitter/receiver and/or
physical computing device (not sh.own).                                  transceiver (not shown) th.at is configured to operate in
   As shown, network devices 205 include virtual machines                accordance with the IEEE 802.11-2007 standard (802.l 1),
(VMs) 210-11, 210-12, 210-21 , and 210-22 ("the VMs                      the Bluetooth standard, and/or any other like wireless stan·
21 0"); virtual network interface cards (vNlCs) 215-11, 215-             <lards. In embodiments utilizing a wired connection, pNICs
12, 215-21, and 215-22 ("the vNlCs 215"); virtual switches          30   225 may be configured to operate in accordance with a wired
(VSs) 220-1, 220-2 ("the VSs 220"); and physical network                 communications protocol, such as a serial communications
interface cards (pNlCs) 225-ll, 225-12, 225-21, and 225-22               protocol (e.g., the Universal Serial Bus (USB), FireWire,
("the pNlCS 225"). During operation, the network devices                 Serial Digital Interface (SDI), and/or other like serial com-
205 may communicate with SON controller 230 and/or one                   munications protocols), a parallel communications protocol
or more of the switches of communications network 100. In           35   (e.g., IEEE 1284, Computer Automated Measurement And
various embodiments, the network devices 205 may include                 Control (CAMAC), and/or other like parallel communica-
many more components than those shown in FIG. 2. How-                    tions protocols), and/or a network communications protocol
ever, it is not necessary th.at all of these generally conven-           (e.g., Ethernet, token ring, Fiber Distributed Data Interface
tional components be shown in order to disclose the illus-               (FDDI), and/or other like network communications proto-
trative embodiments.                                                40   cols).
   It should be noted that, although not shown, network                     During operation, a VM 210 may transmit data to a
devices 205 may include one or more processors and one or                corresponding VS 220 via a correspcnding vNIC 215, where
more memory devices. The memory devices may be com-                      the VS 220 is managed by the SON controller 230. Each VM
puter readable storage media th.at generally includes a ran-             210 communicates with an underlying VS 220 through its
dom access memory (RAM), read only memory (ROM), and                45   vNlC 215. The VS 220 forwards data packets to the data
a permanent mass storage device, such as a disk drive. The               center network through the pNlC 225. A hypervisor and/or
memory may also store an operating system and/or program                 VMM (not shown) converts commands and/or operations
code. The one or more processors may be configured to carry              issued by the VMs 210 into a format suitable for the
out instructions of the operating system and/or program code             underlying physical har:dware, and controls and manages the
by performing the basic arithmetical, logical, and input/           50   physical resources of the physical machine for each VM
output operations of the system. Instructions may be pro-                210. The VSs 220 may convert data packets and/or data
vided to the one or more processors by the memory, or via                flows being sent by the VMs 210 into a format suitable for
the pNIC and/or vNlC.                                                    a corresponding pNIC 225.
   The VMs 210 may be any software implementation                           For example, VM 21 0-12 may communicate with VM
and/or emulation of a computing environment that executes           55   210-21 by transmitting data packets to VS 220-1 via vNIC
programs and/or applications like a physical computing                   215-12. VS 220-1 converts and forwards the data packets to
device th.at is being emulated. The VMs 210 may request                  pNIC 225 -1, which then forwards the data packets to pNIC
processor and/or memory resources via a virtualization layer             225-2 through the communications network 100. Once
(not shown), which translates requests to the underlying                 received, the data packets are forwarded from the pNIC
physical hardware. The virtualization layer may include a           60   225-2 to VS 220-2, which the.n converts the data packets into
hypervisor, VMM, and/or other like virtualization platform               a suitable fon:nat for VM 210-21, if necessary. The con- ·
that runs on top of an operating system of the network                   verted data packets are then transmitted to VM 210-21 via
devices 205.                                                             vNIC 215-21.
   The vNlCs 215 may be any software implementation                         By way of another example, VM 210-12 may communi-
and/or emulation of a network interface card, such that the         65   cate with VM 210-11 by transmitting data packets to VS
vNlCs 215 may function as convE:ntional network interface                220-1 via vNlC 215-12. Because VM 210-12 and VM
cards. The vNlCs 215 may be designed to operate with one                 210-11 reside on the same physical device, VS 220-1



                           Copy provided by USPTO from the PIRS 1.rnage Database on 04-28-2021


                                                                                                            WSOU-ARISTA0000567
        Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 16 of 23




                                                    US 9,450,884 B2
                             11                                                                   12
converts the data packets into a format suitable for VM                logical, and input/output operations of the system. Instruc-
21 0-11, and forwards the data packets to VM 210-11 via               tions may be provided to processor 310 by memory 355 via
vNlC 215-11.                                                          bus 320.
   It should be noted that, in both of the aforementioned                Bus 320 enables the communication and data transfer
examples, the cuito packets may be associated with a data        5    between the components of SON controller 230. Bus 320
flow and/or data stream. In both of the aforementioned                may comprise a high-speed serial bus, parallel bus, storage
examples, the SDN controller 230 may manage the alloca -              area network (SAN), and/or other suitable communication
tion of physical resources for each data flow based o n a             technology.
packet type of a given data flow and a round-trip delay time             Network interface 330 is a computer hardware component
                                                                 10   that connects SDN controller 230 to a computer network via
(RTO), a round-trip time (RTT), a timeout event, or o ther
                                                                      a wired or wireless connection.
like transmission ti.m.iog of the data packets associated with
                                                                         Transmitter 340 may be any type of hardware device that
a data flow.                                                          may generate, or otherwise produce, radio waves in order to
   In many data communications networks (e.g., communi-               communicate with one or more other devices. Transmitter
cations network 100), network congestion may occur at the        15   3 40 may be coupled with an antenna (not show n) in order to
physical network switches. Generally, physical network                transmit data to one or more other devices. Transmitter 340
switches consist of multiple input and output ports, where            may be configured to receive digital data from one o r more
each po n is shared by multiple data flows. The output-port           components of BPS 120 via bus 220, and convert the
(hereinafter, "port") is where network congestion in data             received digital data into an analog signal for transmission
centers mainly occurs. Therefore, example embodiments            20   over an air interface.
provide for congestion management and/or congestio n                     Receiver 350 may be any type of hardware device that can
avoidance schemes for (i) edge switches (e.g., edge switches          receive and convert a signal from a modulated radio wave
115) and (ii) Aggregation/Core switches (e.g., aggregation            into usable information, such as digital data. Receiver 350
switches 110 and core switch 105). To this encl, the SON              may be coupled with an antenna (not shown) in order to
controller 230 may be configured to monitor the ports of the     25   capture radio waves. Receiver 350 may be configured to
VSs 220, detect and/or identify which ports are being used            send digital data converted from a captured radio wave from
for transmitting data flows, and control the VSs 220 to               one or more other network elements (e.g., one or more
allocate more or Jess resources to the data flows based on the        servers of the server stacks 120, edge switches US, aggre-
characteristics and/or timing of the data flows. In various           gation switches 110, and core switch 105) to one or more
embodiments, the VSs 220 may monitor their own ports and         30   other component via bus 220. In various embodiments, a
may send information about data flows traversing their ports          transceiver (not shown) may be included with SDN control-
to the SDN controller 230.                                            ler 230. A transceiver may be a single component con.figured
   FIG. 3 illustrates the components of SON controJJer 230            to provide the functionality of transminer 340 and receiver
being employed by the communications network 100,                     350 as discussed above.
according to an example embodiment. 1t should be noted           35      FIG. 4 illustrates an operation d iagram for operating
that any one of the m:twork devices as shown in FIG. I (e.g.,         SDN-based congestion management, according to an
edge switches 115, aggregation switches 110, and core                 example embodiment. In the example illustrated by FIG. 4,
switch 105) may include the SON controller 230, and the               it is assumed that communication occurs between VM
switches may have a similar configuration of components as            210-21 and VM 210-12 in communications network 100, via
sho wn in FIG. 2. As shown, SDN controller 230 includes          40   edge switch 115-ll , aggregation switch 110-1, and edge
processor 310, bus 320, network interface 330, transmitter            switch 115-12. In the example embodiment illustrated by
340, receiver 350, and memory 355. Du.ring operation,                 FIG. 4, it is assumed that the uplink capacity for the edge
memory 355 includes operating system 360, weight count-               switches is I Gbps and the uplink capacity for aggregate
ing routine 500, congestion management routine 600, and               and/or core switches is 10 Gbps.
timeout handling routine 700. In some embodiments, SDN           45      According to various embodiments, congestion manage-
controller 230 may include many more components than                  ment and/or congestion avoidance schemes may operate
those shown in FIG. 3. However, it is not necessary that all          differently for edge switches (e.g., edge switches 115) and
of these generally conventional components be shown in                aggregation/core switches (e.g., aggregation switches 110
order to disclose the illustrative embodiment.                        and core switch 105).
   Memory 355 may be a computer readable storage medium          50      In order to manage network congestion at each edge
that generally includes a random access memory (RAM),                 switch 115, the SDN controller 230 monitors all data .flows
read only memory (ROM), and a permanent mass sto rage                 that traverse each port of each edge switch US . Because
device, such as a disk drive. Memory 355 also stores                  each server is directly connected to each port of edge switch
operating system 360 and program code for weight counting             105 through a corresponding pNlC 225, the SDN controller
routine 500, congestion management routine 600, and tim-         55   230 may keep track of each data flow that traverses each port
eout handling routine 700. These software components may              of each edge switch 115. In various embodiments, the SDN
also be loaded from a separate computer readable storage              controller 230 may monitor each port of each VS 220 in
medium into memory 355 using a drive mechanism (not                   o rder to obtain data flow information. In such embodiments,
shown). S uch separate computer readable storage medium               the SON controller 230 o btains or otherwise determines data
may include a .floppy drive, disc, tape, DVD/CD-ROM              60   flow information for data flows that traverse each port of
drive, memory card, or other like computer readable storage           each edge switch 115. Additionally, in such embodiments
medium (not shown). In some embodiments, software com-                the SDN controller 230 computes, calculates or otherwise
ponents may be loaded into memory 355 via network                     determines a fair-share bandwidth a11oc'ation and/or
interface 330, rather than via a computer readable storage            weighted fair-share bandwidth allocation for each data flow.
medium.                                                          65   The fair-share bandwid_th allocation is a proportional alJo-
   Processor 310 may be configured to carry o ut instructions         cation of a total bandwidth, such that each port of an edge
of a computer program by performing the basic arithmetical,           switch is allocated a proportional amount of bandwidth. The



                          Copy provided by USPTO from the PIRS Image Database on 04-28-202 I


                                                                                                          WSOU-ARISTA0000568
        Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 17 of 23




                                                    US 9,450,884 B2
                             13                                                                       14
 weighted fair-share bandwidth allocation is a proportional            elements associated with a data flow. The flow table is used
 allocation of a total bandwidth, such that each port of an            to match incoming packets to a particular data flow and to
 edge switch is alJocated a proportional amount of bandwidth           specify the functions that are to be performed on the data
 based on a weight value associated with data flows travers-           packets. The open flow tables include various fields, such as
 ing each port. The weight values may be based on a QoS          s     a "match" field comprising of MAC/IP addresses, TCP port,
 required for a data flow, a premium status and/or priority            and the like; a "weight" and/or "priority" field; a "timeout"
 status associated with a data flow, a round trip time (RTf)           field; a "path" field; a "reported_sum_weight" field; and/or
 and/or delay associated with a data flow, and the like. The           other like fields. 1n various embodiments, the SDN control-
 fair-share and/or weighted fair-share bandwidth allocations           ler 230 may use data flow initiation packets (e.g ., a TCP
are determined in order to linrit a total utilization of each    10    SYN packet) to detect new data flows and data flow termi-
edge switch 115 according to a bandwidth-delay product                 nation packets (e.g., a TCP FIN packet) to detect expired
 (BDP) of each data flow. The BDP is the product of a data             data flows. Whenever a new data flow is created (e.g., when
 link's capacity (in bits per second) and its end-to-end delay         a TCP-SYN packet is received), the SON controller 230
and/or RTT.                                                            inserts a new flow entry to the local flow table associated
    Once tbe SDN controller 230 determines the bandwidth         15    with the VS 220. The SDN controller 230 then increases a
allocation for each edge switch 115, the SDN controller 230           total weight vaJue each data flow traversing the VS 220 (W ,)
sends fair-share information to a corresponding edge switch           by a weight value associated with the data flow traversing a
 115. 1n various embodiments the SDN controller 230 sends              target port (w,J. On the other band, whenever a flow is
the fair-share information to each edge switch l15 by                 closed, expired, and/or terminated (e.g., a TCP-FIN packet
utilizing and morufying an advertisement window fieid in a       20   is received), the SDN controller 230 decreases W, by wk and
TCP header. Thus, in order to avoid or otherwise reduce               deletes the corresponding flow entry from the local flow
network congestion at each port of each edge switch l15,               table.
each edge switch 115 may be informed of an appropriate                    1n various embodiments, the SDN controller 230 may also
data size and/or an appropriate bandwidth allocation for              decrease W 1 by wk ifa tiwer associated with a data flow entry
transmitting data packets of a data flow over a target pon       25   expires. In such embodiments, the SDN controller 230 may
based on the RTT of the data packets of the data flow.                decrease W, by w" even if a data flow termination packet is
    In order to manage network congestion at each aggrega-            not received. However, when the SDN controller 230
tion switch llO and/or core switch 105, the SON controller            receives a data packet of a data flow that exists in the local
230 may obtain data flow information from each aggregation            flow table, a timer associated with the data flow is refreshed
switch in order to determine a network fair-share bandwidth      30   to a desired timeout value. If the timeout value is zero (0),
allocation for each port of each aggregation switch 110               which may indicate that the timer bas previously expired, the
and/or each port of core switch 105. The network fair-share           SON controller 230 increases W, by wk and restores the
bandwidth allocation is a proportional allocation of a total          timeout value to the desired timeout value.
bandwidth, such that each port of an aggregation/core switch              Furthermore, in various embodiments, each data flow may
is allocated a proportional amount of bandwidth based on a       35   be associated with a priority level. A priority level may be
total weight value associated with all data flows traversing          any type of indication by which data flows are given access
each port. The weight values may be based on a QoS                    to network resources, where data flows with a higher priority
required for a data flow, a premium status and/or priority            are given access to, or a preference for, network resources
status associated with a data flow, a round trip time (RIM            before lower priority data flows. Thus, the SDN controller
and/or delay associated with a data flow, and the like.          4Q   230 may allocate a larger share of the bandwidth for a higher
    Using the data flow information of each VS 220, the SON           priority data flow than a lower priority data flow. A data flow
controller 230 may deduce or otherwise determine each port            may be assigned or otherwise associated with a priority level
of each VS 220 where a data flow traverses based on the               based on whether the data flow originates from a trusted
source and/or destination of the data flow. The SDN con-              domain, a service type of the data flow, an application type
troller 230 may periodicaJly gather or otherwise obtain the      45   associated with the data flow, a source or destination of the
data flow information from each VS 220 in the communi-                data flow, a sub scription status associated with a source or
cations network 100, and sum a number of all the data flows           destination of the data flow, and/or other like criteria asso-
traversing each port of each VS 220. 1n other words, the              ciated with the data flow. The priority levels may be used to
SDN controller 230 has a global view for all data flows in            influence the weight values assigned or otherwise associated
the communications network 100. Since the SON controller         50   with a data flow.
230 has a global view for all data flows, the SDN controller              Referring to FIG. 4, a data flow traverses port 4 of edge
230 can compute an over-subscription ratio for each port of           switch 115-12, port 3 of aggregation switch 110-1, and port
each VS 220. The over-subscription ratio is transmitted from          1 of edge switch 115-11. As discussed above, the uplink
the SDN controller 230 to the network element when the                capacity for the edge switches is l Gbps and the uplink
over-subscription ratio is less than one (I). If the over-       55   capacity for aggregate and/or core switches is 10 Gbps.
s ubscription ratio is less than one (I), the SDN controller          When the first packet of the data flow arrives in the VS 220-1
230 reports over-subscription related information to the              of the network device 205-1, the SON controller 230 deter-
corresponding VS 220 so that each aggregation/core switch             mines a number of data flows that traverse a target port (e .g.,
can determine a fair-share bandwidth aJlocation for each              port 1) of edge switch 115-ll. The SDN controller 230 then
data flow. Toe fair-share bandwidth allocation determined        60   detennines an uplink capacity (or alternatively, a "link
by each aggregation/core switch is based on a network                 capacity") of edge switch 115-11 and a RTT of the data flows
fair-share bandwidth allocation calculated by the SDN con-            traversing the target port. The BDP can be calculated using
troller 230 and the weighted network fair-share bandwidth             equation 1 shown below:
allocation.
                                                                            BDP-link_ca.paciry,~RIT                       [Equation   Jl
   1n various embodiments, to keep track of the total weight     65
of active data flows, the SON controller 230 creates a local            In equa~on I , link_cap?city, is the link capacity ofa target
flow table for each VS 220. A flow table is a set of data             port of an 1th pNIC. RTT 1s the round trip time of at least one



                          Copy provided by USPTO from the PfRS lmage Database on 04-28-2021

                                                                                                           WSOU-ARISTA0000569
I
           Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 18 of 23




                                                           US 9,450,884 B2
                                   15                                                                     16
    data flow traversing a target port of the ith pNIC. In the       can be allocated. When a target port is oversubscribed,
    example embodiment illustrated by FIG. 4, when the first         network congestion is likely to occur.
    packet ofa data flow arrives in the VS 220-1 of the network         Toe over-subscription ratio is expressed as 1:N, where the
    device 205-1, the SON controller 230 determines that the         number N represents (i) a number of network devices that
    port 1 (i.e., the target port) of edge switch 115-11 is shared 5 are connected to a target port of an aggregation/core switch,
    by five (5) data flows by counting a number of data flows        and (ii) a bandwidth allocation for each of the network
    traversing port 1 of edge switch 115-11. For the example         devices that are connected to the target port of the aggre-
    embodiment illustrated by FIG. 4 , it is assumed that each       gation/core switch. The number N increases or decreases
    data flow traversing port 1 of edge switch 115-11 has an         whenever network devices using the target port of the
    equal weight value. Because the link capacity of edge switch 10 aggregation/core switch are added or removed.
    115-11 is 1 Gbps, and assuming a RTI of the data flows              Referring to FIG. 4 , wbeo the first packet of a data flow
    traversing port 1 of edge switch 115-11 is 200 µs, the BOP       arrives in the aggregation switch 110-1, aggregation switch
    for port 1 of edge switch 115-11 is 25,000 bytes.                110-1 determines that port 3 of aggregation switch 110-1 is
       The SON controller 230 then determines a weighted             shared by twenty (20) data flows by counting a number of
    fair-share bandwidth allocation for data flows that traverse 1s data flows traversing port 3 of aggregation switch ll0-1 . The
    the port 1 of edge switcb 115-11. The weighted fair-share        aggregation switch 110-1 then sends data flow information
    bandwidth a llocation of a data flow is computed using the             to the SON controller 230, where the data flow information
    BOP shown in equation 2:                                             indicates that port 3 of aggregation switch 110-1 is shared by
                                                                         twenty (20) data flows. Since the link capacity of aggrega-
           weighced_lhlr_sha.rc.,• BDPx( w,IW,)          [Equation 2)
                                                                      20 tioo switch 110-1 is JO Gbps and the link capacity for edge
       In equation 2, weight_fair_share.4; is the weighted fair-         switch 115-11 is 1 Gbps, the number N for aggregation
    share bandwidth allocation of a data flow k traversing a             switch 110-1 increases or decreases by one (1) whenever ten
    target port of the ith pNIC. The BOP is calculated using the         (10) network devices using the port 3 of the aggregation
    link capacity of the target port of the ith pNJC and the RIT         switch 110-l are added or removed. Since th.e twenty (20)
    associated with data packets of the data flow k as shown in 25 data flows are traversing port 3 of aggregation switch ll0-1
    equation I. Wk is a weight value assigned to or otherwise            and the link capacity of aggregation switch 110-1 is 10
    associated with the data flow k and W 1 is a total weight value      Gbps, the SON controller 230 calculates the over-subscrip-
    of the ith pNIC. The total weight value W 1 is a sum of all the      tion ratio to be 1:2, and thus, the SON controller 230
    weight values for each of the ports of the ith pNIC.                 determines that aggregation switch 110-1 is over-subscribed.
       The bandwidth allocated to the data flow k is weighted by 30         In various embodiments, the SON controller 230 stores
    the priorities assigned to the data flow k. In various embodi-       the over-subscription ratio in the "reported_sum_weight"
    ments, the weight value of the data flow k may be obtained           field of each local flow table that includes a data flow that
    from the "weight" field of a local flow table associated with        traverses a target port. In most embodiments, the over-
    VS 220-1. It should be noted that, in the instance that each         subscription ratio is stored in the "reported_su:n_weight"
    of the data flows are treated equally (i.e., where each wk has 35 field when the new value for the "reported_swn_weigbt"
    an equal value, such as 1), then W 1 will indicate a number of       field is larger than the existing value in the "reported_sum-
    active data flows traversing a virtual switch through the ith        _ weigbt" field. In this way, a target port experiencing an
    pNJC.                                                                over-subscription or a "bottleneck" may be determined by
       Referring back to FIG. 4, the SON controller 230 deter-           obtaining information from the "reported_sum_weight"
    mines that the weight value assigned to or otherwise asso- 40 field of a local flow table.
    ciated with the data flow k is 5 (W1 as shown in FIG. 4).               Once the over-subscription ratio is determined, the SON
    Using equation 2, and because the weights for each data flow         controller 230 calculates or otherwise determines the net-
    traversing port 1 are equal, the weighted fair-share band-           work fair-share bandwidth allocation of a data flow k
    width allocation for port 1 of edge switch 115-11 is 5,000           traversing a target port of the ith pNIC using equations 3 and
    bytes.                                                            45 4:
       For the aggregation switch 110-1, the SON controller 230
    computes a network fair-share bandwidth allocation of the                   BDP-link_capacitysc,.A-1'-RIT                    [equation 3]
    data flow k. The network fair-share bandwidth allocation is
    a weighted fair-share for a target port at a aggregation/core               necworkJait_share,....BDPx{w,IW.s(MA))           [equation 4]
    switch. In various embodiments, the aggregation switch 50               In equation 3, lio.k...capacitys(m,n> is the link capacity of .1
    110-1 periodically reports (e.g., every one second) data flow        target port of the S(m,n) switch, where S indicates a switch
    information to the SON controller 230. The data flow                 lype (e.g., an "A" for aggregation switch or "C" for core
    information includes the weight value of the data flow k and         switch), mis a switch number, and n is a port number of the
    the end-to-end path of the data flow k.                              switch. RTI is the round trip time of the data flow k
       Referring to FIG. 4, the data flow traverses port 4 of edge 55 traversing the target port of the switch (i.e., the S(m,n)
    switch 115-12, port 3 of aggregation switch 110-1 (i.e.,             switch). lo the example embodiment illustrated by FIG. 4,
    A(l ,3) as shown in FIG. 4), and port 1 of edge switch               when the first packet of a data flow arrives in the aggregation
    115-11. In various embodiments, the data flow information            switch 110-1 (i.e., A(l ,3) as shown in FIG. 4), aggregation
    is obtained from the "path" field of a local flow table              switch 110-1 determines that port 3 of aggregation switch
    associated with aggregation switch 110-1. With the data flow 60 110-1 is shared by twenty (20) cuita flows by counting a
    information, the SDN controller 230 computes an over-                number of data flows traversing port 3 ofaggregation switch
    subscription ratio for each port of aggregation switch 110-1.        110-1 . Because the link capacity of aggregation switch
       As discussed above, the over-subscription ratio is a ratio        110-1 is JO Gbps, and assuming a RTI of the data flows
    of the bandwidth allocation of a target port to a number of          traversing port 3 of aggregation switch 110-1 is 200 µs, the
    data flows traversing the target port. Over-subscription 65 BOP for port 3 of aggregation switch 110-1 is 250,000 bytes.
    occurs when a total bandwidth assigned to a target port is              In equation 4, networkJair_share.4; is the network fair-
    greater than a highest possible bandwidth that the target port       share bandwidth allocation of a data flow k traversing a



                               Copy provided by USPTO frorn the PIRS Image Database on 04-28-2021


                                                                                                                 WSOU-ARISTA0000570
       Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 19 of 23




                                                      US 9,45 0,884 B2
                              17                                                                     18
 target port oftb.e ith pN1C is determined by the aggregation            data that can be sent before a sending entity must wait for an
 switch 110-1. The BDP is calculated using the link capacity             acknowledgement from a receiving entity. Using the adver-
 of tbe target port of the S(m,n) switch and the RTT associ-             tisement window, the receiving entity may manage data flow
 ated with data packets of the data flow k as shown in                   control. With the advertisement window value in the TCP
 equation 3. Wk is a weight value assigned to or otherwise         5     header, the receiving entity may continually inform the
 associated with the data flow k. Ws(m,n) is a total weight              sending entity of bow much data it is prepared to receive.
 value of the S(m,n) switch. The total weight value W s(m,n )           Thus, by altering the advertisement window value in the
 is a sum of all the weight values for each of the data flows           TCP header, a host and/or virtual machine may be informed
 traversing each of the ports of the S(m,n) switch. As dis-             about an appropriate data size to transmit to another host
cussed above, the bandwidth allocated to the data flow k is        10   and/or virtua l machine. Additionally, by altering the adver-
weighted by the priorities assigned to the data flow k , and the
                                                                         tisement window value in the T CP header, the bandwidth
 weight value of the data flow k may be obtained from the
"weight" field of a local flow table.                                   allocation may be adjusted along an entire path of a data
    Referring back to FIG. 4, the SDN controller 230 deter-             flow (i .e. an end-to-end path), such that each node that a
mines that the weight value assigned to or otherwise asso-         15   data flow traverses may adjust its bandwidth allocation
ciated with the data flow k is 20 (WA(l,.JJ as shown in FIG.            accordingly.
4). Using equation 4, and assuming that the weights for each                In the example embodiment illustrated by FIG. 4 , the
data flow traversing port 3 are equal, the network fair-share           weighted fair-share value is 5,000 bytes and the network
bandwidth allocation for port 3 of aggregation switch 110-1             fair-share value is 12,500 bytes, so the advertising window
is 12,500 bytes.                                                   20   of the TCP header will be altered to indicate that the
    Once the network fair-share bandwidth allocation is deter-          bandwidth allocation should be limited to 5,000 bytes.
mined, the SDN controlJer 230 sends the network fair-share                  FIG. 5 shows a weight counting routine 5 00, according to
bandwidth allocation to a corresponding aggregation/core                an example embodiment. According to example embodi-
switch (e.g. , aggregation switch 110-1). In some embodi-               ments, weight counting routine 500 is operated by SDN
ments, the SDN controller 230 sends the network fair-share         25   controller 230 in communications network 100. Weight
bandwidth allocation with the over-subscription ratio to the            counting routine 500 may be used to apply and/or adjust a
corresponding aggregation/core switch. The network fair-                weight value assigned to a target port associated with a data
share bandwidth allocation is then used by the aggregation/             flow. By adjusting the weight value associated with the
core switch to adjust a bandwidth allocation of the target              target port, the bandwidth allocation of the data flow may be
port.                                                              30   adjusted.
    Additionally, in various embodiments, an aggregation/                   As shown in operation S505, SON controller 230 is
core switch may obtain the weighted fair-share bandwidth                informed that a data packet of a data flow is received in the
allocations from each of edge switch, as well as the network            VS 220 from the pN1C 205. According to various embodi-
fair-share bandwidth allocation from SDN controller 230. In             ments, SDN controller 230 may be able to monitor all ports
such embodiments, the aggregation/core switch may then             35   of each VS 220 (referred to as monitoring globally). In such
determine a fair-share bandwidth allocation for the data flow           embodiments, SDN controller 230 may be configured to
based on one or both of the weighted fair-share bandwidth               automatically detect and/or identify which ports are being
allocations and the network fair-share bandwidth allocation.            used for transmitting and/or receiving data flows. In other
In various embodiments, the aggregation/core switch may                 embodiments, SDN controll er 230 receive data flow infor-
adjust a bandwidth allocation for the data flow traversing the     40   mation from each VS 220 in order to determine and/or
target port to be a minimum value between the weighted                  identify which ports are being used for transmitting and/or
fair-share bandwidth allocation and the network fair-share              receiving data flows. Thus, in various embodiments, SDN
bandwidth cllocation.                                                   controller 230 tracks packets that arrive in the VS 220 from
    Referring back to FIG. 4 , because the data flow traverses          the pN1C 205 via an output-port of the edge switch 115 .
port 4 of edge switch 115-12, port 3 of aggregation switch         45       As shown in operation S510, the SON controller 230
110-1, and port 1 of edge switch 115-11; tbe aggregation                determines if the received data packet is a flow termination
switch 110-1 obtains the weighted fair-share bandwidth                  packet. In various embodiments, the flow termination packet
allocations from each of edge switch 115-12 and edge switch             may be a TCP packet that has a FIN bit se: in the TCP header.
115-11, as well as the network fair-share bandwidth alloca-             lo such embodiments the TCP packet with a set FIN bit may
tion from SDN controller 23 0. The aggregation switch 110-1        50   serve as a co=ection termination request.
may determine a fair-share bandwidth allocation for the data                If in operation S510 the SDN controller 230 determines
flow based on the weighted fair-share bandwidth allocations             that the received packet is a flow termination packet, the
and the network fair-share bandwidth allocation. Because                SDN controller 230 proceeds to ope.r ation S515 to remove
the weighted fair-share value is 5,000 bytes and the network            an entry associated with the data flow from a local flow table
fair-share value is I 2,500 bytes, the aggregation switch          55   of VS 220. After the entry associated with the data fl.ow is
110-1 may determine the fair-share bandwidth a llocation for            removed from the local flow table, the SON controller 230
the data flow to be the weighted fair-share bandwidth                   proceeds to operation S555 to decrease the total weight
allocation.                                                             value of all the active data flows (W,) by the weight value
    Once the fair-share bandwidth allocation is detennined,             associated with the data flow traversing the target port (wk).
the aggregation/core switch may adjust a current bandwidth         60       If in operation S510 the SDN controller 230 determines
allocation for the data flow according to the determined                that the received packet is not a flow termination packet,
fair-share bandwidth allocation. In various embodiments, an             then the SDN controller 230 proceeds to operation S 5 20 to
advertisement window value in a TCP header (" awnd" as                  determine if the received data packet is a flow initiation
shown in FIG. 4) may be replaced by the minimum value                   packet. In various embodiments, the flow initiation packet
between the weighted fair-share bandwidth aJlocation and           65   may be a TCP packet that has a SYN bit set in the TCP
the network fair-share bandwidth allocation. The advertise-             header. In such embodiments, the TCP packet with a set
ment window is used to determine a maximum amount of                    SYN bit may serve as a session initiation request.



                          Copy provided by USPTO from the P1RS lmage Database on 04-28-2021


                                                                                                            WSOU-ARISTA0000571
        Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 20 of 23




                                                     US 9,450,884 B2
                             19                                                                  20
   If in operation S520 the SON controller 230 determines            As shown in operation S 550, the data packet is forwarded
that the received packet is a flow initiation packet, the SDN     to the receiving VM. In various embodiments, a TCP header
controller 230 proceeds to operation S525 to create an entry      of the data packet may indicate a destination port, which
associated with the data flow in the local flow table of VS       identifies the port of the receiving pNJC 205. Once the data
220. A flow table may be a set of data elements that includes 5 packet is forwarded to the receiving virtual machine, the
information associated with a data flow. The flow table may       SON controller 230 proceeds back to operation S 505 to
be used to match incoming data packet3 to a particular data       determine if a data packet of a data flow is received in the
flow and may specify one or more functions that are to be         VS 220 from the pN1C 205.
performed on the data packets. The open flow table may               FIG. 6 shows a congestion management routine 600,
include various fields, such as a "match" field comprising of 10 according to an example embodiment. According to
MAC/IP addresses, TCP port, and the like; a "weight" and/or       example embodiments, congestion management routine 600
" priority" field; a "timeout" field; a "path" field; a "report-  is operated by SDN controller 230 in commuwcations
ed_sum_weight'' field; and/or other like fields.                  network 100. Congestion management routine 600 is used to
   After the entry associated with the data flow is created in    adjust the bandwidth allocatio n for a data flow traversing a
the local flow table, the SON controller 230 proceeds to 15 target port.
operation S 535 to increase the total weight value of all the        As shown in operation S 605, the SDN controller 230
active data flows (W,) by the weight value associated with        detects that data packet is received in the VS 220 of the
the given data flow (w,J.                                         receiving VM.
   If in operation S520 the SON controller 230 determines            As shown in operation S 610 the SON controller 230
that the received packet is not a flow initiation packet, then 20 calculates the weighted fair-share value and the network
the SON controller 230 proceeds to operation S5 3 0 to            fair-share value. The weighted fair-share value and the
determine if a timeout value associated w ith the data flow is    network fair-share value are calculated as discussed above
zero (0). A timeout value may be a parameter that specifies       with respect to FIG. 4.
a period of time that is allowed to elapse before a specified        As shown in operation S 615, the SON controller 230
event is to take place, unless another specified event occurs 25 adjusts the current bandwidth allocation to a minimum value
first. In various embodiments, a timeout value may be a           between the weighted fair-share value and the network
value of a timer, which indicates that a timeout event has        fair-share value. In various embodiments, the current band-
occurred when the timer reaches the timeout value. Accord-        width allocation may be adjusted as discussed above with
ing to various embodiments, when the timer reaches the            respect to FIG. 4 , for example, by altering or otherwise
timeout value, the SON controller 230 may determine that 30 replacing the advertisement window value in the TCP header
the data flow is in an idle state. Conversely, if the timeout     with the minimum value between the weighted fair-share
value is zero (0), then the SDN controller 230 may deter-         bandwidth allocation and the network fair-share bandwidth
mine that the data flow is in a streaming state.                  allocation.
   TypicaJJy, bandwidth allocated to data flows in an idle           As shown in operation S 620, the data packet is sent to the
state is unused while the data flows remain idle, which may 35 receiving VM.
result in wasted bandwidth. Additionally, bursty-type data           FIG. 7 shows a timeout handling routine 700, according
flows, while not idle, may require Jess bandwidth than            10 an example embodiment. According to example embodi-
streaming-type data flows . This is because bursty-type data      ments. timeout handling routine 700 is operated by SON
flows and/or idle data flows typically have lower data            controller 230 in commuwcations network 100. As dis-
transmission rates such that the bursty-type data flows 40 cussed above, in various embodiments, the SON controller
and/or idle data flows have longer time periods and/or time       230 may adjust the weight value associated with a given data
intervals between transmitting data packets. Thus, bursty-        flow based on a RTT of the data flow's data packets. By
type data flows and/or idle data flows typically require less     adjusting the weight value associated with the data flow
bandwidth than streaming-type data flows. By contrast,            based on the ti.ming of the data 6ow's data packets, the SON
streaming-type data flows typically have higher data trans- 45 co.otroller 230 may al locate less bandwidth to bursty-type
mission rates such that the streaming-type data flows have        data flows and allocate more bandwidth to streaming-type
shorter time periods and/or time intervals between transmit-      data flows.
ting data packets. Thus, streaming-type data flows typically         Referring to FIG. 7, as shown in operation S705, the SDN
require more bandwidth than bursty-type data flows and/or         controller 230 is initiated to detect whether a timeout event.
idle data flows. Thus, in order to reduce wasted bandwidth, 50 As shown in operation S710, the SON controller 230 deter-
the SDN controller 230 may reduce a weight value of a data        mines whether a timeout event has occurred. A timeout eveo.t
flow in order to allocate bandwidth away from bursty-type         may be any event that occurs at the end of a desired period
data flows and/or idle data flows.                                of time. As discussed above with respect to FIG. 5, a timeout
   Thus, if in operation S53 0 the SON controller 23 0 deter-     event may include an expiration. of a timer associated with
mines that the timeout value is zero (0), then the SON 5 5 a data flow, where the timer is set with a desired timeout
controller 23 0 proceeds to o peration S535 to increase the       value. According to various embodiments, when the t imer
total weight value of all the active data flows (W,) by the       reaches the timeout value, the SON controller 230 may
weight value associated with the given data flow (w,J.            determine that the data flow is in an idle state.
However, if in operation $ 530 the SDN controller 23 0               It should be noted that if the timeout value is relatively
determines that the timeout value is not zero (0), the SON 60 large, the SDN controller 230 may be slow to detect idle data
controller 23 0 proceeds to operation S540 to refresh the         flows. In such instances, bandwidth allocated to those data
timer value and to detect whether a timeout event has             flows may be unused whi le the data flows remain i.o the idle
occurred. The detection of a timeout event is described with      state, thereby resulting in wasted bandwidth. However, if the
respect to FIG. 7.                                                timeout value is relatively small, the SDN controller 230
   A shown in operation SS45, the SON controJler performs 65 may determine that a data flow is in an idle state when it is
congestion management routine 600. The congestion man-            not actually in an idle state (e .g., a "false alarm" or a "false
agement routine 600 is described with respect to FIG. 6.          positive"). In such instances, extra overhead may occur as a



                          Copy provided by USPTO from the PJRS Image Database on 04-28-202 J


                                                                                                         WSOU-ARISTA0000572
        Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 21 of 23




                                                        US 9,450,884 B2
                               21                                                                         22
result of the SDN controller 230 adjusting the weight values                  monitoring, by the network switching element, a data flow
more frequently than necessary.                                                    traversing the target port of the network switching
   Therefore, in various embodiments, the timeout value                            element;
may be dynamically adjusted in order to reduce the chances                    determining, by the network switching element, a band-
that bandwidth is allocated to idle data flows and/or to              5            width al location for the target port, the bandwidth
reduce the changes that false positives are detected. The                         allocation for the target port being a bandwidth that is
timeout value may be dynamically adjusted between a                               currently allocated for the data flow ;
w.i.ni.mum value T "''" and a maxim.um value T ,., ..... The values           determining, by the network switching element, a fair-
T,.,," and T,.,= may be set differently for each virtual switch.      10           share bandwidth allocation for the target port, the
In various embodiments, values T "''" and T "'"" may be any                       fair-share bandwidth allocation being a proportional
value, however, in many embodiments, T "''" is set to a value                     al location of a total bandwidth of the network switch-
that is larger than a RTT for a data flow traversing the target                   ing e lement; and
port.                                                                         adjusting, by the network switching element, the band-
   In various embodiments, the timeout value may be set by            15          width al location for the target port based on the fair-
the SDN controller 230 based on a timeout :fraction. The                          share bandwidth allocation.
timeout :fraction may be based on a number of times that the                  2 . The method of claim 1, wherein the network switching
total weight (Y,/1) is increased by the weight of the target port          element includes a plurality of ports, the plurality cf ports
(wJ when a subsequent data packet is received after the                    including the target port, and each of the plurality of ports is
timeout event occurs. When the total weight is increased              20   assigned a corresponding bandwidth allocation, and the
after a timeout event occurs (i.e., after the timeout value is             determining the fair-share bandwidth allocation comprises:
refreshed to zero (0)) the data flow may not have been an idle                determi.n.ing a weight value for each of the plurality of
data flow (i.e. a false positive).                                                ports of the network switching element;
   The number of false positives may be used to adjust the                    determi.ni.ng a total weight value based on the weight
timeout values T,.,,n and T,.,.... For example, if a data flow        25          value of each of plurality of ports; and
having a RTT of 200 µs is determined to be in an idle state,                  determining the fair-share bandwidth allocation for the
and the total weight of the switch is increased when a
                                                                                  target port based on the weight value of the target port
subsequent data packet of the data flow is received after the
                                                                                  and the total weight value.
timeout event occurs, then the SON controller may increase
                                                                              3. The method of claim 2, wherein the monitoring com-
T max to be greater than or equal to 200 µs.
                                                                      30   prises:
   Referring back to FIG. 7, if at operation S710, the SDN
controller determines that a timeout event has not occurred,                  receiving a data packet associated with the data flow;
the SDN controller 230 proceeds to operation S705 to detect                   determining whether the received data packet is one of a
a timeout event. However, if at operation S71 0, the SDN                          flow termination packet and a flow initiation packet;
controller determines that a timeout event has occurred, the          35      increasing the total weight value by the weight of the
SDN controller 230 proceeds to operation S715 to set the                          target port if the received data packet is a flow initiation
timeout value of the timer to zero (0). Once the SDN                              packet; and
controller 230 sets the timeout value of the timer to zero (0),               decreasing the total weight value by the weight of the
the SDN controller 230 proceeds to operation S720 to                              target port if the received data packet is a flow termi-
decrease W, by wk·                                                    40          nation packet.
   After the SDN controller 230 decreases W, by wk' the                       4. The method of claim 2 wherein the determining the
SDN controller 230 proceeds to operations 5725 to return to                bandwidth allocation for the target port comprises:
operation $505 of the weight counting routine 500.                            determining a link capacity for the target port, the link
   As will be appreciated, the method and apparatus accord-                       capacity being a highest amount of bandwidth that may
ing the example embodiments has several advantages. First,            45          be allocated to the target port;
example embodiments allow a da,a center operator to easily                    determining a round trip time (RTT) associated with the
manage network congestion that may occur within the data                          data flow ; and
center, which may significantly improve the quality of                        determi.ni.ng the bandwidth allocation for the target port
services of data flows regardless of application-types or                         by multiplying the link capacity by the RTT.
traffic patterns. Second, the example embodiments allow for           50      5 . The method of claim 4 , wherein the determining the
network congestion to be managed without any SDN-en-                       fair-share bandwidth allocation further comprises:
abled switches, but rather the SDN controller of the example                  determining a fair-share weight value by dividing the
embodiments may be employed on a virtual switch that                              weight value of the target port by the total weight value;
works on a hypervisor of a server. Third the example                              and
embodiments may be implemented in already existing data               55      determining a weighted fair-share bandwidth allocation
centers without the need for hardware upgrades.                                   by multiplying the fair-share weight value by the band-
   Toe invention being thus described, it will be obvious that                    width allocation for the target port.
the same may be varied in many ways. Such variations are                      6. The method of claim 2, wherein the monitoring com-
not to be regarded as a departUre from the invention, and all              prises:
such modifications are intended to be included within the             60      defining a time out value for a timer, the timer being
scope of the present invention.                                                   associated with the bandwidth allocation for the target
                                                                                  port; and
   We claim:                                                                 determining that a timeout event has occurred with
   1. A method of adjusting bandwidth allocation by a                             respect to the data flow based on expiration of the timer.
network switching element in a commllllications network,              65      7. Toe method of claim 6 , wherein the monitoring further
the network switching element including a target port, the                 comprises :
method comprising:                                                            receiving a data packet associated with the data flow ;



                            Copy provided by US PTO from the PIRS Image Database on 04-28-202 I


                                                                                                                  WSOU-ARISTA0000573
       Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 22 of 23




                                                     US 9,450,884 B2
                              23                                                                      24
   resetting the timer to be equal to the timeout value if the              determining a total weight value based on the weight
      timeout event does not occur before the data packet is                   value for each of the plurality of ports; and
      received; and                                                         determining the fair-share bandwidth allocation for the
   decreasing the total weight by the weight of the target port                target port based on the weight value of the target port
      if the timeout event does occur before the data packet       5           and the total weight value.
      is received.                                                          13. The method of claim 12, wherein the determining the
   8. The method of claim 7, wherein the morutoring further              bandwidth allocation for each of the plurality of ports
comprises;                                                              comprises:
   increasing the total weight by the weight of the target port             determining a link capacity for the target port, the link
      when a subsequent data packet is received after the          to          capacity being a highest amount of bandwidth that is
      timeout event occurs.                                                    able to be allocated to of the target port;
   9. The method of claim 8, w.!lerein the monitoring further               determining a round trip time (RTI) for one of the datll
comprises:                                                                     flows traversing the target port; and
   determining a timeout fraction based on a number of             LS       determining the bandwidth allocation for the target port
      times that the total weight is increased by the weight of                by multiplying the link capacity by the RTT.
      the target port when the subsequent data packet is                    14. The method of claim 13, wherein the detertnining the
      received after the timeout event occurs;                           fair-share bandwidth allocation for the target por: comprises:
   determining a target fraction based on the timeout frac-                 determining a fair-share weight value by dividing the
      tion; and                                                    20          weight value of the target port by the total weight value;
   adjusting the timeout value based on the target fraction.                  and
   10. The method of claim 6, wherein the timeout value is                  determining a network fair-share bandwidth allocation by
based on a desired minimum timeout value and a desired                         multiplying the fair-share weight value by the band-
maximum timeout value, and the desired minimum timeout                        width allocation of the target port.
value :s larger than a round trip time (RTT) associated with       25      15. The method of claim 14, wherein the network switch-
the data flow.                                                          ing element is associated with a secondary network switch-
   11. A method of adjusting bandwidth allocation by a                  ing element, the secondary network switching element
network controller in a communications network, the net-                including a secondary set of ports, and the secondary net-
work controller being configured to control a network                   work switching element detertnines a weighted fair-share
switching element, the network switching element including         30
                                                                        bandwidth allocation for each of the secondary set of ports.
a target port, the method comprising:                                       16. The method of claim 15, wherein the adjusting the
   receiving, by the network controller, data flow informa-
                                                                        bandwidth allocation for the target port comprises:
      tion from the network switching element, the data flow
                                                                           determining a data flow traversing the target port and a
      information including information about data flows
      traversing of the target port of the network switching       35         secondary target port, the secondary target port being
      element;                                                                one of secondary set of ports;
   determining, by the network controller, a bandwidth allo-               determining the weighted fair-share bandwidth allocation
      cation of the target port based on the data flow infor-                 for the data flow traversing the target port and the
      mation, the bandwidth allocation of the target port                     secondary target port;
      being a bandwidth that is currently allocated for each of    40      determining the network fair-share bandwidth allocatioo
      the data flows traversing the target port;                              for the data flow traversing the target port and the
   determining, by the network controIJer, an over-subscrip-                  secondary target port;
      tion ratio, the over-subscription ratio being a ratio of             adjusting the bandwidth allocation for the target port
      the bandwidth al location of the target port to a number                based on the weighted fair-share bandwidth allocation
      of data flows traversing the target part;                    45         when the weighted fair-share bandwidth allocation is
   transtnitting, by the network controller, the over-subscrip-               Jess than the network fair-share bandwidth allocation;
      tion ratio to the network switching element based 011                   and
      the over-subscription ratio and a threshold value;                   adjusting the bandwidth allocation for the target port
   determining, by the network controller, a fair-share band-                 based on the network fair-share bandwidth allocation
      width allocation for the target port based on the over-      so         when the network fair-sh.are bandwidth allocation is
      subscription ratio and the threshold value, the fair-share              Jess than the weighted fair-share bandwidth allocation.
      bandwidth alJocation being a proportional allocation of              17. An edge switch for adjusting bandwidth al location in
      a total bandwidth of the network switching element;               a communications network, the edge switch including a
      and                                                               target port, the edge switch configured to:
   adjusting, by the network controller, the bandwidth allo-       ss      monitor a data flow traversing the target port;
      cation for the target port based on the fair-share band-             determine a bandwidth allocation for the target port, the
      width allocation.                                                       bandwidth allocation for the target port being a band-
   12. The method of claim 11, wherein the network switch-                    width that is currently allocated for the data flow ;
ing element includes a plurality of ports, the plurality of                detertnine a fair-sh.are bandwidth allocation for the target
parts including the target port, and each of the plurality of      60         port, the fair-share bandwidth allocation being a pro-
ports is assigned a corresponding bandwidth allocation, and                   portional allocation of a total bandwidth of the network
the determining the fair-share bandwidth allocation for the                   switching eleme11t; and
target port comprises:                                                     adjust the bandwidth allocation for the target port based
   determining the bandwidth allocation for each of the                       on the fair-share bandwidth allocation.
      plurality of portS of the network switching element;         65      18. The edges.witch of claim 17, wherein the edge switch
   determining a weight value for each of the plurality of              includes a plurahty of pons, the plurality of ports including
      ports;                                                            the target port, and each of the plurality of ports is assigned



                          Copy provided by USPTO from the PLRS Image Database on 04-28-2021


                                                                                                             WSOU-ARISTA0000574
       Case 6:20-cv-01083-ADA Document 34-6 Filed 08/16/21 Page 23 of 23




                                                    US 9,450,884 B2
                             25                                                                    26
a corresponding bandwidth allocation, and in the determin-            work, the SDN controller being configured co control an
ing the fair-share bandwidth allocation, the edge switch is           aggregation switch, the aggregation switch including a tar-
configured to:                                                        get port, the SDN controller is configured to:
   determine a weight value for each of the plurality of ports          receive data flow information from the network switching
     of the network switching element;                           5
                                                                           element, the data flow information including informa-
   determine a total weight value based on the weight value
     of each of the plurality of ports; and                                tion about data flows traversing of the target port;
   determine the fair-share bandwidth allocation based on               determine a bandwidth allocation of the ta.rget port based
     the weight value for the target port and the total weight             on the data flow information, the bandwidth allocation
     value.                                                                of the target port being a bandwidth that is currently
                                                                 10
   19. The edge switch of claim 18, wherein, in the deter-                 allocated for each of the data flows trave,sing the target
mining the bandwidth allocation for the target port, the edge              port;
switch is configured to:                                                determine an over-subscription ratio, the over-subscrip-
  determine a link capacity for the target port, the link                  tion ratio being a ratio of the bandwidth allocation of
     capacity being a highest amount of bandwidth that is                  the target port to a number of data flows traversing the
     able to be allocated to the target port;                    !5
                                                                           target port; and
  determine a round trip time (RTI) associated with the                 transmit the over-subscription ratio to the aggregation
     data flow;                                                            switch based on the over-subscription ratio and a
  determine the bandwidth allocation for the target port by
                                                                           threshold value;
     multiplying the link capacity by the RTI;
                                                                 20     determine a fair-share bandwidth al location for the target
  determine a fair-share weight value by dividing the
     weight value for the target port by the total weight                  port based on the over-subscription ratio and the thresh-
     value; and                                                            old value, the fair-share bandwidth allocation being a
  determine a weighted fair-share bandwidth allocation by                  proportional allocation o f a total bandwidth of the
     multiplying the fair-share weight value by the band-                  network switching element; and
     width allocation for the target port.                       25     adjust the bandwidth allocation for the target port based
  20. A Software Defined Networking (SDN) controller for                   on the fair-share bandwidth allocation.
adjusting bandwidth allocation in a communications net-                                     • * * • •




                         Copy provided by USPTO from the PIRS Image Database on 04-28-2021


                                                                                                          WSOU-ARISTA0000575
